** RETURN OF BONDS ** I AM ENCLOSING RECORD OF COUNTY COMMISSIONERS PROCEEDINGS DATED NOVEMBER 12, 1947, TOGETHER WITH RECORD OF COUNTY COMMISSIONERS PROCEEDINGS DATED NOVEMBER 14, 1947, WHICH COVER THE SALE OF $800,000 PERMANENT COUNTY ROAD AND BRIDGE BONDS OF THIS COUNTY TO FIRST SECURITIES COMPANY AND EVAN L. DAVIS AND ASSOCIATES, JOINTLY. YOU PREVIOUSLY APPROVED THE PROCEEDINGS FROM THE TRANSCRIPT THEREOF WHICH COVERED THE SALE OF THESE BONDS TO THE ABOVE PURCHASERS. I AM ENCLOSING HEREWITH COPY OF THE LETTER FROM GEORGE J. FAGIN, ATTORNEY FOR THE NAMED PURCHASERS DATED FEBRUARY 3, 1948, TOGETHER WITH RECORD OF THE COUNTY COMMISSIONER'S PROCEEDINGS DATED FEBRUARY 6, 1948 WHICH REFLECTS THAT THE BOARD OF COUNTY COMMISSIONERS DIRECTED THE CLERK OF POTTAWATOMIE COUNTY TO RETURN THE CHECK INVOLVED TO MR. FAGIN PURSUANT TO A REQUEST MADE BY HIM. THE CHECK WAS RETURNED TO MR. FAGIN PURSUANT TO THIS RESOLUTION.  WHILE WE DO NOT BELIEVE AND HAVE FOUND NO AUTHORITY INDICATING THAT THE RETURN OF THE CHECK PURSUANT TO THE REQUEST WORKED A CANCELLATION OR RESCISSION OF THE CONTRACT, WE FEEL THAT WE SHOULD LIKE TO HAVE YOUR OFFICIAL OPINION ON THIS QUESTION.  (1) THAT SAID CONTRACT HAS BEEN TERMINATED BY ABANDONMENT AND WITHDRAWAL THEREFROM — BOTH VOLUNTARY AND COMPLETE — BY THE BIDDERS; AND IT IS THE EVIDENT PROVINCE AND RIGHT OF THE COUNTY COMMISSIONERS TO ASSUME THAT, AS TO THE COUNTY, NO FURTHER LEGAL DUTY IS IMPOSED OR PRESENTLY EXISTS TO TENDER OR OFFER DELIVERY OF SAID BONDS TO SAID BIDDERS, UNDER THIS FORMERLY EXISTING CONTRACT.  (2) THAT, UNDER THE APPLICABLE STATUTES, SAID BONDS ISSUE MAY AGAIN BE OFFERED FOR SALE AND AWARDED TO THE BIDDER OFFERING (AT LEAST) PAR AND ACCRUED INTEREST AND THE LOWEST INTEREST RATE THEREON.  (ROAD BONDS, COUNTY) CITE: 69 O.S. 161 [69-161], 69 O.S. 162 [69-162] 69 O.S. 164 [69-164], 69 O.S. 166 [69-166] [69-166] (MAINARD KENNERLY)